Citation Nr: 1758434	
Decision Date: 12/18/17    Archive Date: 12/28/17

DOCKET NO.  14-06 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1. Entitlement to service connection for Diabetes Mellitus Type II, as secondary to service-connected hypertension.

2. Whether new and material evidence has been received to reopen a claim for service connection for residuals of a left ankle injury.

3. Entitlement to service connection for residuals, left ankle injury.

4. Whether new and material evidence has been received to reopen a claim for service connection for a right ankle disability, to include degenerative joint disease.

5. Entitlement to service connection for a right ankle disorder, to include degenerative joint disease.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States
WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michael J. O'Connor, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from March 1973 to March 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from May 1991, July 2007 and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee (Agency of Original Jurisdiction (AOJ)).

With regard to the Veteran left and right ankle disorders, the Board notes that the AOJ denied service connection for these conditions in a prior final denial. In the current appeal, the AOJ has reopened the service connection claim for left ankle disability but found that new and material evidence has not been received to reopen the service connection claim for right ankle disability. Regardless of the AOJ's determinations, the Board must independently determine whether sufficient evidence has been received for both claims to warrant a merits review. Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001).

In July 2017, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

The DECISION below addresses the applications to reopen.  The remainder of the appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action, on her part, is required.
FINDINGS OF FACT

1. A final AOJ decision dated June 2004 denied service connection for residuals of a left ankle injury on the basis that new and material evidence had not been presented to demonstrate residuals from a left ankle injury in service. 

2. A final August 1991 AOJ decision denied service connection for a right ankle disability on the basis that a right ankle disability was not shown to have an in-service onset or otherwise to be attributable to service.

3. A previously unconsidered medical opinion is material to the claims as it attributes current disabilities of the ankles to injuries in service.


CONCLUSIONS OF LAW

1. Evidence received since the June 2004 AOJ rating decision that denied an application to reopen a claim of service connection for residuals of a left ankle injury is new and material; the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

2. Evidence received since the August 1991 AOJ decision that denied service connection for a right ankle disability is new and material; the claim is reopened. 38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).


REASONS AND BASIS FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

In May 1991, the AOJ denied the Veteran's claim for service connection for a right ankle disability on the basis that a right ankle disability was not shown to have an in-service onset or otherwise to be attributable to service. The Veteran did not attend a scheduled VA examination to assist the AOJ in determining her claimed right ankle condition. After receiving relevant evidence, the AOJ sent the Veteran a decisional notice letter dated August 29, 1991 informing her of its denial based on the evidence of record and her appellate rights. The Veteran did not submit a Notice of Disagreement (NOD) or submit new and material evidence within one year of this notice of decision. See Buie v. Shinseki, 24 Vet. App. 242, 251-52 (2011) (holding that if new and material evidence is received before an appeal period has expired, a rating decision does not become final, and any "subsequent decision based on such evidence relate[s] back to the original claim"); see also Bond v. Shinseki, 659 F.3d 1362, 1367-68 (Fed. Cir. 2011) (holding that "VA must evaluate submissions received during the relevant [appeal] period and determine whether they contain new evidence relevant to a pending claim, whether or not the relevant submission might otherwise support a new claim"). Accordingly, the August 1991 decision became final with regard to her right ankle. 38 U.S.C. § 7105 (1991); 38 C.F.R. §§ 3.104, 19.129, 19.192 (1991).

With respect to the left ankle, a June 2004 AOJ rating decision denied service connection for residuals of a left ankle injury on the basis that new and material evidence had not been presented to demonstrate residuals from a left ankle injury in service. By letter dated June 8, 2004, the Veteran was informing of the denial and her appellate rights, but she did not submit an NOD or submit new and material evidence within one year of this notice of decision. This decision is final. 38 U.S.C. § 7105 (2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2003).

The Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim. 38 U.S.C. § 7104(b); King v. Shinseki, 23 Vet. App. 464 (2010); DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006). However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C. § 5108 (2012).

New evidence means existing evidence not previously submitted to agency decision makers. Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a). 

In determining whether evidence is new and material for purposes of deciding whether a claim should be reopened, "the credibility of the evidence is to be presumed." Savage v. Gober, 10 Vet. App. 488 (1997); Justus v. Principi, 3 Vet. App. 510, 513 (1992). Only in cases in which the newly submitted evidence is "inherently false or untrue" does the presumption of credibility not apply. Duran v. Brown, 7 Vet. App. 216, 220 (1994). 

The Veteran has submitted positive medical evidence, including medical treatment records, and an opinion from Dr. D. F., her VA treating physician. Dr. D. F. provided a link between the Veteran's bilateral ankle disabilities and her period of service. This evidence, when presumed true for reopening purposes, is both new and material, as no positive medical opinions were of record at the time of the prior final denials. Reopening of the Veteran's claims for service connection for left and right ankle disabilities based on the receipt of new and material evidence is therefore warranted. Shade v. Shinseki, 24 Vet. App. 110, 121 (2011) (holding that the phrase "raises a reasonable possibility of substantiating the claim" in applicable regulation as "enabling rather than precluding reopening").

The consideration of the claims on the merits is deferred pending additional development addressed in the REMAND portion below.


ORDER

New and material evidence having been received, the claim for service connection for residuals of a left ankle injury is reopened.

New and material evidence having been received, the claim for service connection for a right ankle disability is reopened.


REMAND

The Veteran is seeking service connection for a right ankle disability, residuals of a left ankle injury, and diabetes mellitus as secondary to her service-connected hypertension. Unfortunately, a remand is required in this case. Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the claim so that the Veteran is afforded every possible consideration. 

The Board finds that the current medical evidence is insufficient to adjudicate the Veteran's claims. The opinion submitted by the Veteran relating the current left and right ankle disabilities to service is not supported by sufficient rationale. Similarly, the opinion obtained by the AOJ that the Veteran's diabetes mellitus has not been aggravated by service-connected hypertension offers no rationale. Therefore, the Board finds that a remand is required to obtain new VA opinions. 

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding treatment records that are not currently of record.

2.  Then, schedule the Veteran for a VA compensation examination to ascertain the current nature and etiology of the claimed right ankle condition, as well as residuals of the left ankle injury. The claims folder contents must be reviewed by the examiner.

The examiner is requested to provide opinion on the following questions:

a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran manifests any residual disability from a left ankle sprain in August 1973, including whether such injury resulted in early onset of degenerative joint disease?

b) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran manifests any residual disability from any event during active service from March 1973 to March 1977, including whether any event resulted in early onset of degenerative joint disease?

In providing this opinion, the examiner is requested to consider the following:
	the August 1973 service treatment records reflecting a left ankle sprain;
	the Board's factual finding that the Veteran did not incur a right ankle sprain in 1974 as claimed;
	a May 1989 treatment record for right ankle pain status post military injury;
	an August 1989 treatment record reporting an ankle injury during the service which had been relatively asymptomatic until May 1989;
	a May 1990 x-ray examination report interpreted as showing mild bilmalleolar ankle swelling with some degenerative changes at the tibiotalar articulations;
	a June 1990 treatment record reflecting report of right ankle pain with a diagnosis of mild degenerative joint disease;
	an April 2004 VA clinic record reflecting the Veteran's report of a left ankle sprain in service as well as denial of a right ankle injury in service, but a history of right ankle pain for 4-5 years; and
	an August 2017 VA clinician opinion that the Veteran's painful degenerative arthritis in the ankles is more likely than not the result of injuries sustained during service.

A complete rationale or explanation should be provided for any opinions reached.

3.  Schedule the Veteran for an appropriate VA examination for diabetes mellitus. 

After reviewing the claims file, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed diabetes mellitus had its onset during the Veteran's active service from March 1973 to March 1977, or is caused or aggravated beyond the normal progress of the disorder by her service-connected hypertension, including whether there is any medical reason to accept or reject the Veteran's contentions that symptoms experienced during service from March 1973 to March 1977 - such as blurry vision, tingling and numbness of hands, rash, itchy dry skin, fatigue, thirst and dental disorders - demonstrated the onset of diabetes mellitus ?

In providing this opinion, the examiner is requested to consider the following:
	a July 2003 VA treatment record noting glucose intolerance;
	a May 2005 VA clinic record and March 2006 VA examination report reflecting an assessment of hypertension which was difficult to control;
	a December 2006 VA clinic record reflecting an assessment of disorder of carbohydrate metabolism strongly suspect diabetes mellitus type II but with only one fasting blood sugar greater than 125 in recent record over past several years;
	a February 2012 VA examiner opinion that it was less likely as not the Veteran's diabetes is proximately due to hypertension without a clearly stated rationale or applicable medical reasons for the conclusion reached

4.  Thereafter, review the appeal and if benefits continue to be denied, a Supplemental Statement of the Case will be issued to the Veteran and his representative, and established appellate procedures will follow.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.




______________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


